Citation Nr: 1012876	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active naval service from October 1981 to 
March 1998 and from April 2003 to August 2003.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran was scheduled for a videoconference hearing 
before the Board in January 2008.  In a January 2008 
statement, the Veteran withdrew his request for a 
videoconference hearing before the Board and has not 
requested that the hearing be rescheduled.  Therefore, his 
request for a Board hearing is deemed to be withdrawn.

In March 2010 the Veteran's representative provided VA with 
an informal hearing presentation in support of the Veteran's 
appeal.  The Veteran's representative included among the 
issues before the Board, the issue of entitlement to service 
connection for a cervical spine injury.  After a review of 
the record, the Board notes that there is no timely Notice 
of Disagreement or Substantive Appeal on file for this issue 
and this issue has not been certified as on appeal to the 
Board by the originating agency.  The Board has limited its 
consideration accordingly.


FINDING OF FACT

The Veteran has not submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for a lower back disability.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction with respect 
to the issue of entitlement to service connection for a 
lower back disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  The Board may dismiss an 
appeal which fails to allege a specific error of fact of law 
in the determination being appealed.  38 U.S.C.A. § 7108; 
38 C.F.R. § 20.202.

The record reflects that in an August 2005 rating decision, 
the Veteran was denied entitlement to service connection for 
a lower back injury.  In his September 2005 Notice of 
Disagreement, the Veteran stated that he had requested 
entitlement to service connection for a thoracic spine 
disability.  In a March 2006 Statement of the Case, the 
denial of entitlement to service connection for a lower back 
disability was continued.  In his May 2006 Substantive 
Appeal, the Veteran again specified that he was seeking 
service connection for a thoracic spine disability rather 
than a lower back disability.  

In September 2006, the Veteran was afforded a VA examination 
of his spine.  In the examination report, the examiner 
reported that the examination request from the originating 
agency was for a thoracic and lumbar spine disability 
evaluation, but at the time of the examination the Veteran 
reported that he did not have a lumbar spine disability and 
that he just wanted to be evaluated for his thoracic spine 
disability.  

In a November 2006 Decision Review Officer (DRO) decision, 
the Veteran was granted entitlement to service connection 
for a thoracic spine disability.  There is no evidence of 
record that the Veteran has appealed the disability 
evaluation assigned in the DRO decision.  Additionally, the 
Veteran withdrew his request for a videoconference hearing 
before the Board in January 2008.

As a result, the Board does not have jurisdiction to decide 
the issue of entitlement to service connection for a lower 
back disability.  Accordingly, it will be dismissed.  



ORDER

The appeal for entitlement to service connection for a lower 
back disability is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


